[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION 
The plaintiff, Donna Norvig, brought this action against the defendant, Creative Business Services, LLC, alleging that the defendant damaged her vehicle with its car washing equipment. The case was referred to the court's fact-finding program pursuant to General Statutes §52-549n. The defendant objects to the acceptance of the fact finder's report, dated November 30, 2000, on the ground that the fact finder lacked subject matter jurisdiction to hear the case. Specifically, the defendant argues that the case should not have been referred to the fact finder because it is not a contract action.
Section 52-549n provides, in relevant part, that the court may refer to a fact finder, "any contract action . . . in which only money damages are claimed and which is based upon an express or implied promise to pay a definite sum, and in which the amount . . . is less than fifty thousand dollars. . . ." Because the plaintiff's action is not predicated on contract, it does not comply with the statutory requirements of §52-549n, and therefore, the fact finder lacked subject matter jurisdiction to hear the case. Beizer v. Goepfert, 28 Conn. App. 693
(1992); McKeever v. von Reiter, 15 Conn. App. 194 (1988). Accordingly, the reference to the fact finder is revoked and the case is restored to the regular court docket for all appropriate proceedings.
Moraghan, J.T.R.